      Case 2:17-cv-02671-DGC Document 149 Filed 12/02/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Realty Executives International Services          No. CV-17-02671-PHX-DGC
     LLC,
10                                                     ORDER
                    Plaintiff/Counterdefendant,
11
     v.
12
     Devonshire Western Canada Limited, et al.,
13
                    Defendants/Counterclaimants.
14
15
16          Plaintiff Realty Executives International Services LLC (“REI”) sued Defendants
17   Devonshire Western Canada Limited (“Devonshire”), Bill Tarrabain, Philippe Roy, Rick
18   Rowswell, and Gary Kirkham for various breach of contract and tort law claims in Arizona
19   state court in June 2017. See Doc. 1. After removing to this Court, Defendants asserted
20   counterclaims. Docs. 1, 35. The parties cross-moved for summary judgment. Docs. 109,
21   114.   In August 2020, the Court granted summary judgment for Defendants on all of
22   Plaintiff’s claims, denied Plaintiff’s cross-motion on its claims, and granted in part
23   Plaintiff’s motion on Defendants’ counterclaims. Doc. 130.
24          Defendants have now filed a motion for attorney’s fees, which Plaintiff moves to
25   strike. Docs. 134, 143. Plaintiff states that it intends to appeal the Court’s summary
26   judgment order and requests that the Court deny Defendants’ attorney’s fees motion
27   without prejudice to be renewed following disposition of the matter on appeal. Doc. 144
28   at 3. Defendants express skepticism about whether Plaintiff will actually appeal, and argue
      Case 2:17-cv-02671-DGC Document 149 Filed 12/02/20 Page 2 of 2



 1   that the prevailing party need not wait until after resolution of an appeal to apply for fees.
 2   Doc. 147 at 7.
 3          The result of the appeal could affect the Court’s consideration of the motion for
 4   attorneys’ fees. Madrid v. Concho Elementary Sch. Dist. No. 6 of Apache Cty., No. CV-
 5   07-8103-PCT-DGC, 2010 WL 2991562, at *1 (D. Ariz. July 26, 2010) (quoting In re
 6   Farmers Ins. Exch., No. 33–1439(A), 2009 WL 3834034, at *3 (D. Or. Nov.13, 2009)). In
 7   the interest of judicial economy, the Court will not rule on Defendants’ motion for fees
 8   until after the appeal. The Court will deny the motion without prejudice, and deny
 9   Plaintiff’s motion to strike as moot.
10          IT IS ORDERED:
11          1.     Defendants’ motion for attorney’s fees (Doc. 134) is denied without
12                 prejudice.
13          2.     Defendants may refile their motion and supporting documents (Docs. 134-
14                 35) within 30 days after the appeal is final or, if no appeal is filed, within
15                 30 days after the time for appeal has expired. Plaintiff shall have 14 days
16                 to file a response, and Defendants shall have 7 days to file a reply.
17          3.     Plaintiff’s motion to strike (Doc. 143) is denied as moot.
18          Dated this 2nd day of December, 2020.
19
20
21
22
23
24
25
26
27
28


                                                 -2-
